DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title / Abstract
Applicant has amended the title and the abstract; objections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, as amended, includes all limitations of claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure 
Authorization for this examiner’s amendment was given in an interview with David V. Monateri on 27 August 2021.  The application has been amended as follows:

BEGINNING OF EXAMINER’S AMENDMENT

In the Claims (as amended in the filing of 27 July 2021):

	Regarding claim 18:  Please CANCEL claim 18.

END OF EXAMINER’S AMENDMENT

Allowable Subject Matter
Claims 1-3, 5-17, 19 & 20 are allowed.  The following is an examiner’s statement of reasons for allowance:   Applicant has amended independent claim 1 to sufficiently differentiate the claimed invention over cited prior art.  Examiner concurs with Applicant’s assertion (see remarks, pages 7-10, filed 27 July 2021) that the cited combination of He and Yang do not teach or fairly suggest the limitations of claim 1 as amended, particularly regarding the plurality of touch electrodes being divided into only two groups, with each electrode in a given group being connected to an integrated circuit by one or two wires, depending upon the group.  An updated search was performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624